Title: To George Washington from Captain Epaphras Bull, 29 August 1778
From: Bull, Epaphras
To: Washington, George


          
            Sir
            Motts Mills [N.Y.] 6 OClock Saturday morning [29 August 1778]
          
          I have to Inform your Excellency that the Fleet which came to Sail Last Night have got
            as far Etward as Oyster Bay where they now lie at Anchor the wind being Rather a head,
            there appears to be between  60 & 70 Sail of them, (30 of
            them Ships) the distance is so great that I am not able to give a Particular Acct of
            them—I shou’d think that a Person at Horse Neck or
            Stanford, with a good Glass might discover, If they had Troops on board.
          there is no Shiping that I can desern at the Wtward of me this morning If any further
            movement shall Acquaint your Excellency. I am your Excellencys Mot Obt servant
          
            Epaps Bull
          
          
            P.S. some of the Smaller Vessels appear to be Runing in to Oyster Bay.
          
        